Citation Nr: 1614885	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left ear hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision received from a Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The case was most recently before the Board in September 2015.  At that time, the Board adjudicated a low back rating claim.  The Board also, remanded the left ear hearing loss and TDIU claims for additional development and consideration.

The issue of entitlement to a TDIU is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Hearing loss in the left ear is manifested by level I hearing.  


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss in the left ear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal of the left ear hearing loss rating arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  More recent treatment records were obtained pursuant to the Board's remands.

The Veteran was provided VA examinations in June 2007 and November 2015, including pursuant to the Board's remands.  The VA examination reports are sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met for the left ear hearing loss claim.

II.  Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  See 38 C.F.R. § 4.85 (2015).  The results are analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The rating schedule for hearing loss provides that evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule established eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

38 C.F.R. § 4.86(a) (2015) provides that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

III.  Analysis

The Veteran seeks a compensable rating for left ear hearing loss.  He maintains that difficulty hearing results in a compensable degree of functional impairment.  VA audiologic examinations were conducted during the course of the appeal.  August 2012 and June 2014 VA examinations were already determined to be inadequate by prior Board decisions. VA examinations from June 2007 and November 2015 represent the mot probative evidence for deciding the claim.

VA audiologic evaluation performed in June 2007 showed pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
LEFT
10
20
15
40

Average pure tone threshold was 21.25 decibels.  Speech recognition score in the left ear was 96 percent.  The results of the June 2007 VA examination constitute level I hearing on the left.  The Board notes that the Veteran's nonservice-connected right ear with normal hearing is deemed level I hearing.  38 C.F.R. §§ 3.383, 4.85(f) (2015).  When combined, the result is a zero percent disability evaluation.  38 C.F.R. § 4.85.  The findings do not show an exceptional pattern of hearing impairment and as such, 38 C.F.R. § 4.86 is not for application.  

VA audiologic evaluation performed in November 2015 showed pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
LEFT
10
20
20
45

Average pure tone threshold was 24 decibels (rounded).  Discrimination ability was 94 percent.  The results of the November 2015 VA examination also constitute level I hearing on the left.  The Board notes that the Veteran's nonservice-connected right ear normal hearing is deemed level I hearing.  When combined, the result is a zero percent disability evaluation.  38 C.F.R. § 4.85.  The findings do not show an exceptional pattern of hearing impairment and as such, 38 C.F.R. § 4.86 is not for application.  

With respect to immittance testing, the report of examination notes the following:  

Tympanometry revealed normal middle ear function, bilaterally.  Tympanometry is a procedure which assesses middle ear function by measuring the mobility of the tympanic membrane and middle ear structures.  However, a seal could not be maintained for acoustic reflexes or reflex decay, bilaterally.  The absence of such audiologic findings (acoustic reflexes and reflex decay) does not affect the assessment of the severity of the current level of veteran's left hearing loss.  Acoustic reflex testing and reflex decay provides additional information on the status of the middle ear, the stapedial reflex, auditory brai[n]stem pathways, as well as can provide information about the integrity of the auditory nerve and facial nerve.  These tests cannot be used to directly assess auditory sensitivity or determine the severity of hearing loss, but can be used in conjunction with other auditory measures to aid in diagnosis or site of lesion testing.  

The competent, objective evidence does not establish that a compensable evaluation is warranted for hearing loss in the left ear.  As such, the preponderance of the evidence is against the claim for an initial compensable rating for left ear hearing loss and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A compensable rating for left ear hearing loss is therefore not warranted.

The above determination is based upon consideration of applicable rating provisions.  Both VA examination reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the examiners that the Veteran has to turn the television louder and has to ask people to repeat themselves.  Such effects do not take the Veteran's case outside the norm as hearing loss is the underlying basis of these effects.  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Additionally, extraschedular consideration collectively has not been expressly raised or raised by the record that would include left ear hearing loss.  Moreover, while further development of the TDIU claim is set forth in the remand, this would not have an effect on the left ear hearing loss extraschedular analysis as the TDIU issue is raised as a result of service-connected gastrointestinal and back disabilities.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003). 


ORDER

An initial compensable disability rating for hearing loss in the left ear is denied.


REMAND

In September 2015, the Board remanded the TDIU claim, in part, to have the Veteran submit a VA Form 21-8940, to supply information regarding employment history.  This form was not returned by the Veteran.  Notably, "where evidence requested in connection with . . . a claim for increase . . . is not furnished within 1 year after the date of the request, the claim will be considered abandoned."  38 C.F.R. § 3.158 (2015).  On remand, the Veteran should be afforded another opportunity to submit the requested information regarding employability.

Additionally, on further reflection, the Board finds that a combined effects VA medical examination and opinion is warranted to assess whether the Veteran's service-connected gastrointestinal disability manifested by reflux and his degenerative disc disease of the lumbar spine with radiculopathy of the lower extremities combine to preclude the following or securing of substantially gainful employment.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013). 

Accordingly, this issue is REMANDED for the following actions:

1.  Send the Veteran another request to submit VA Form 21-8930 in connection with the TDIU claim.

2.  Schedule the Veteran for a VA examination with an appropriate medical professional in connection with the TDIU claim.  The entire claims file should be reviewed.

The examiner should also take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to the combined impact that the Veteran's service-connected disabilities have on his ability to secure or follow substantially gainful employment consistent with his education and occupational experience.

A complete rationale for all opinions expressed must be provided. 

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit is not granted in full, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


